Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 1-3, 8, 11, 12, 14, 18 have been amended, and claim 15 has been canceled. Therefore, claims 1-14 and 16-20 are currently pending in this application.
Examiner’s Statement of reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance:

The outstanding 35 U.S.C § 101 has been withdrawn in light of Applicant's amendments and arguments filed 12.10.2020.

The most relevant reference is the Gabbai, Pub. No.: US 2018/0025310 A1 reference. Gabbai discloses a system, method, and computer program product for managing a physical inventory. Gabbai also discloses an image data from a number of cameras that is processed to recognize inventory items from identifying indicia and determine their 

However, Gabbai neither anticipates or fairly and reasonable teaches as to “a plurality of inventory bar codes, wherein each of the plurality of inventory bar codes is printed using an ink which reflects light comprising a wavelength which is outside the human visible range, and wherein each of the plurality of inventory bar codes is disposed on one of the plurality of inventory storage containers; and transmit a signal to the augmented reality viewing device when the bar code reading is associated with the at least one of the plurality of inventory items in the request”. 

Thus, the combination of claimed features is not disclosed in a reasonable manner.

For this reason, claims 1-14 and 16-20 are deemed to be allowable over prior art of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687
























/GA/Primary Examiner, Art Unit 3627